        Case 1:17-cr-00684-ER Document 206 Filed 04/16/19 Page 1 of 4



                     UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF NEW YORK

---------------------------------------         x
                                                :
UNITED STATES OF AMERICA,                       :
                                                :
v.                                              :
                                                :
                                                  Case No. 17-cr-00684-ER
MERL CODE, and                                  :
CHRISTIAN DAWKINS,                              :
                                                :
              Defendants.                       :
                                                :
---------------------------------------         x


REPLY TO THE GOVERNMENT’S MEMORANDUM OF LAW IN OPPOSITION TO
    DEFENDANTS’ MOTION IN LIMINE TO INTRODUCE EVIDENCE OF
   THEIR AND THEIR ALLEGED CO-CONSPIRATORS’ STATES OF MIND




NEXSEN PRUET LLC                       HANEY LAW GROUP PLLC
William W. Wilkins                     Steven A. Haney
Mark C. Moore                          3000 Town Center Drive, Suite 2570
Andrew A. Mathias                      Southfield, Michigan 48075
55 E. Camperdown Way, Suite 400        (248) 414-1470
Greenville, South Carolina 29601
(864) 370-2211                         Attorneys for Defendant Christian Dawkins

OGLETREE, DEAKINS, NASH, SMOAK
& STEWART, P.C.
Merl F. Code
300 North Main Street
Greenville, South Carolina, 29601
(864) 271-1300

CHANEY LEGAL SERVICES, LLC
Allen Chaney
Post Office Box 616
Longmont, Colorado 80502
(720) 634-5493

Attorneys for Defendant Merl Code
          Case 1:17-cr-00684-ER Document 206 Filed 04/16/19 Page 2 of 4



        Defendants have reviewed the Government’s memorandum of law in opposition to

Defendants’ motion in limine (“Opposition”) and do not believe it warrants a robust reply.

Defendants filed their Motion in limine to Introduce Evidence of Their and Their Alleged Co-

Conspirators’ States of Mind (“Motion”) as a courtesy to opposing counsel and with the intent to

further the interests of judicial economy. Pretrial resolution of the admissibility of Defendants’

out-of-court statements prevents unnecessary mid-trial delay and is respectful of the jurors’ time.

       Defendants argue, as they have previously, that specific portions of their recorded

statements are probative of Defendants’ mens rea and admissible as “not hearsay” and/or

pursuant to FRE 803(3). The Government apparently takes issue with this position as “cherry-

picking.” (See ECF No. 198). However, Defendants know of no other way to comply with the

Federal Rules of Evidence except to limit their introduction of evidence to that which is relevant.

See Fed. R. Evid. 401, 402, 403.

                                          ARGUMENT

       In its Opposition, the Government argues that Defendants’ Motion is premature for three

reasons: (1) Defendants have not submitted the telephone calls or the transcripts of the calls for

the Court’s review1; (2) evidentiary determinations about whether a particular call falls under the

“state of mind” exception of the hearsay rule are necessarily fact intensive; and (3) many of the




1
        Defendants are submitting to the Court the relevant portions of the telephone calls at
issue as an attachment to this filing. (Ex. A). As such, the Government’s overarching argument
that the Motion is premature loses all force. Indeed, it would be extremely inefficient to dismiss
the jury multiple times during trial when the Court can readily make a pretrial determination as
to the admissibility of these telephone calls.



                                                -1-
          Case 1:17-cr-00684-ER Document 206 Filed 04/16/19 Page 3 of 4



statements that Defendants seek to offer appear to include inadmissible hearsay. (ECF No. 198 at

6-7). Defendants will address these arguments in turn.

       First, when Defendants initially filed their Motion, they offered to furnish audio files of

the calls referenced therein if the Court expressed a desire to review them. (ECF No. 186 at 12).

In any event, the Defendants have submitted a disc containing the relevant portions of those

telephone calls as an attachment to this filing. (Ex. A). Moreover, Defendants have also attached

an index of the portions of the calls on the attached disc. (Ex. B).2

       Second, Defendants agree that the Court should make a call-by-call determination

regarding the admissibility of the telephone calls at issue. Defendants do not agree, however, that

such a task is impossible or inappropriate to accomplish pretrial. Defendants have attached the

pertinent audio exhibits for the Court’s review, and counsel for the Defense will be prepared to

argue their admissibility at the April 19 pretrial hearing.

       Lastly, the Government’s argument that “many of the statements . . . include inadmissible

hearsay” is simply incorrect. (ECF No. 198 at 7). Notably, the Government has only identified

five calls with which it has taken issue, (ECF No. 98 at 7-8), which leads Defendants to believe

that the Government has conceded to the admissibility of calls 1, 3, 6, 7, 8, and 9. (See ECF No.

186 at 9-11). Furthermore, Defendants have withdrawn two of the calls that are subject to the

Government’s objections. As to the three remaining telephone calls the Government objects to,

however, Defendants rest on the argument within their initial Motion that the statements

identified in those calls are relevant and admissible to prove Mr. Dawkins and/or Mr. Code’s


2
       Defendants hereby withdraw from the Court’s consideration the following telephone calls
that were originally included in this Motion: SDNY_00001161-02202-001 (Call #10);
SDNY_00001161-06110-001 (Call #11). (ECF No. 186 at 11-12).

                                                 -2-
          Case 1:17-cr-00684-ER Document 206 Filed 04/16/19 Page 4 of 4



“then-existing state[s] of mind (such as motive, intent, or plan)[.]” Fed. R. Evid. 803(3)

(emphasis added).

                                         CONCLUSION

       Based on the foregoing, the Court should grant Defendants’ Motion and issue a pretrial

ruling that the recorded telephone calls discussed therein are relevant under FRE 401 and are

admissible either as “not hearsay” under FRE 802 or pursuant to the “state of mind” exception to

hearsay under FRE 803(3). To the extent that the Court, upon its review of the attached exhibits,

seeks further argument, counsel for the Defense will of course oblige.

Dated: New York, New York
       April 16, 2019

 NEXSEN PRUET LLC                                 HANEY LAW GROUP PLLC

 s/ Mark C. Moore                                 s/ Steven A. Haney
 William W. Wilkins                               Steven A. Haney
 Mark C. Moore                                    3000 Town Center Drive, Suite 2570
 Andrew A. Mathias                                Southfield, Michigan 48075
 55 E. Camperdown Way, Suite 400                  (248) 414-1470
 Greenville, South Carolina 29601
 (864) 370-2211                                   Attorneys for Defendant Christian Dawkins

 OGLETREE, DEAKINS, NASH, SMOAK
 & STEWART, P.C.
 Merl F. Code
 300 North Main Street
 Greenville, South Carolina, 29601
 (864) 271-1300

 CHANEY LEGAL SERVICES, LLC
 Allen Chaney
 Post Office Box 616
 Longmont, Colorado 80502
 (720) 634-5493

 Attorneys for Defendant Merl Code



                                               -3-
